Citation Nr: 0125539	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  98-03 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
headache disorder claimed as migraine.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to September 1992.

The current appeal arose from a June 1996 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The RO, in pertinent part, denied 
service connection for migraine headaches.  Jurisdiction of 
the veteran's file has subsequently been transferred to the 
VARO in Waco, Texas.

In January 1998, the RO, in pertinent part, denied 
entitlement to service connection for Leishmaniasis, fatigue 
and insomnia, and granted service connection for acne also 
claimed as neck rash and skin condition and assigned a 10 
percent disability evaluation, effective January 12, 1994.  
In March 1998 the veteran filed a notice of disagreement with 
the above determinations.  These claims are addressed in the 
remand portion of the decision.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by The United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107 (West Supp. 2001); Bernard v. Brown 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 
49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran essentially asserts that service connection 
should be granted for her headache disorder because it was 
first shown in service.  However, of record are private 
medical reports dated intermittently from September 1979 to 
February 1984, (these dates are prior to the veteran's period 
of service), which register the veteran's complaints of 
headache.  Service medical records show that she complained 
of having a headache in September 1989.  Post-service medical 
records show that she has been variously diagnosed with a 
headache disorder.  In October 1994 she was seen at the VA 
Medical Center (MC) and diagnosed with muscle contraction 
headaches.  On VA neurological examination in January 1995, 
she was diagnosed with common migraine headaches.  On VA 
examination in July 1997 the diagnosis was migraine, stable 
on medication.

In addition, the veteran submitted lay statements from a 
service comrade, her husband, parents, brother and sister-in-
law.  Each statement imparted knowledge of the veteran's 
headaches during active duty service.  In addition, the 
veteran submitted copies of letters she had written to her 
parents while she was on active duty.  The letters made 
various references to headaches she had experienced during 
active duty service.  

In light of the above, the Board finds that a contemporaneous 
examination of the veteran by an appropriate specialist is 
necessary in this instance to determine the etiology of any 
headache disorder(s) which may be present.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

As the Board noted earlier, the veteran submitted a notice of 
disagreement in March 1998 with the RO's January 1998 denial 
of entitlement to service connection for Leishmaniasis, 
fatigue and insomnia as due to an undiagnosed illness, and 
the grant of service connection for acne with assignment of a 
10 percent evaluation.  Where there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a Statement of the 
Case (SOC), and the RO's failure to issue a SOC is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Malincon v. West, 12 Vet. App. 238 (1999).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claim.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e).

3.  The RO should issue a SOC in response 
to the notice of disagreement with the 
denials of entitlement to service 
connection for Leishmaniasis, fatigue and 
insomnia as due to an undiagnosed 
illness, and for the 10 percent 
disability evaluation assigned for acne 
also claimed as neck rash and skin 
condition.  The veteran should be 
notified of the need to file a 
substantive appeal if she desires 
appellate review of these claims.

4.  The RO should schedule the veteran 
for a VA special neurologic examination 
by an neurologist or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any headache disorder which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies should be conducted.  

The medical specialist must address the 
following medical issues:

Does the veteran have a headache 
disorder, and if so, is it at least as 
likely as not that the claimed headache 
disorder is related to any incident of 
service, and if pre-existing service, was 
aggravated thereby.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic acquired 
headache disorder claimed as migraine.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of her claim for 
service connection.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


